Citation Nr: 1520654	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran had active service in the United States Navy from January 1959 to December 1962.  He died in November 2009.  The Appellant in this matter is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The record reveals that this claim has been remanded three times previously by the Board for additional development.  The first Remand was issued in August 2013, the second in January 2014, and the third in October 2014.  Regrettably, the appeal must once again be REMANDED to the agency of original jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

The Veteran's death certificate reports that he died at home in November 2009 at the age of 69.  The immediate causes of his death were lung cancer and chronic obstructive pulmonary disease (COPD).  A significant condition contributing to death but not resulting in the underlying cause was dementia.  At the time of his death, the Veteran was not service-connected for any disability.

In November 2013, the appellant submitted Authorization and Consent to Release Information (VA Form 21-4142) indicating that the Veteran had been treated at Metroplex Adventist Hospital in Killeen, Texas, from January 2007 to November 2009.  There is no indication that the agency of original jurisdiction attempted to obtain records from this provider.  In a statement dated in November 2014, the appellant stated that "records from Metroplex no longer available."  She also noted that records from "Metroplex originally sent to VA Temple."  The claim file, including VBMS and Virtual VA, does not currently contain records from Metroplex Adventist Hospital.  As the Appellant has indicated that such records were submitted to the VA Medical Center in Temple, Texas, that facility must be contacted to ascertain whether any such records are available.

Further, the Board notes that a VA medical opinion was obtained in September 2013 pursuant to an earlier Board remand.  That opinion addressed the question of whether the Veteran's lung cancer and COPD were related to alleged exposure to asbestos in service.  

While the Appellant has contended that asbestos exposure was the cause of the Veteran's lung cancer and COPD, her claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).

Once VA undertakes the effort to obtain an opinion when developing a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another opinion is necessary to address whether the disabilities listed on the Veteran's death certificate- lung cancer, COPD, and dementia- may be related to his period of service apart from any alleged exposure to asbestos therein.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Temple, Texas, and ask that any records of the Veteran from Metroplex Adventist Hospital in Killeen, Texas, that may have been sent to the Temple VAMC at any time, be associated with the claim file.  The VAMC is instructed that, if no such records are available, that fact be explicitly documented in the claim file.

2.  After obtaining all available records, ask a VA physician to review the claim file and provide an opinion as to whether it is at least as likely as not (i.e., at least a 50-50-probability) that lung cancer, COPD, or dementia is etiologically related to the Veteran's period of active service.  The physician must provide a rationale for all opinions.  If the physician is unable to give an opinion with respect to the questions presented, an explanation as to why should be provided.

3.  Then, readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




